SCHOOLS — SPECIAL EDUCATION FLAT GRANTS — EMPLOYMENT OF PSYCOMETRISTS — REGIONAL SERVICE CENTER — POWER TO CONTRACT WITH SCHOOL DISTRICT — SALARIES Under the provisions of 70 O.S. 1210.271 [70-1210.271] et seq. (1976), and, Senate Bill No. 536, Chapter 273, Oklahoma Session Laws 1976, and subject to the promulgated and applicable rules and regulations adopted by the State Board of Education concerning such transactions, a public school may apply for a special education flat grant of $6,000.00 for the purpose of hiring psychometrists. Additionally, under the same authority and subject to the same rules and regulations, a Regional Education Service Center may contract with a local school district to provide such services and pay the additional money necessary to pay the psychometrists salaries.  The Attorney General has considered your request for an opinion wherein you ask, in effect, the following question: Under the provisions of Senate Bill No. 704, Chapter 147, Oklahoma Session Laws 1976, and, Senate Bill No. 536, 13, Chapter 273, Oklahoma Session Laws 1976, can public schools now apply for special education flat grants of $6,000.00 for the purpose of hiring a psychometrist; and, can Regional Education Service Centers contract with the local schools to provide such services and pay the additional money necessary to pay the psychometrist salaries ? Senate Bill No. 536, Chapter 273, Oklahoma Session Laws 1976, is a general State Board of Education appropriation bill. This bill provides in Section 6 a scheduled line item appropriation in the amount of $2,400,000.00 for "New Special Education Programs".  Section 13 of this bill provides: "New Special Education Programs "A. It is the intent of the Legislature that, of the funds allocated in Section 6 for New Special Education Programs, an amount approved by the State Board of Education shall be used to establish new programs or additional programs in excess of those currently in operation. If a school district qualifies under the rules and regulations which the State Board of Education is hereby authorized to promulgate, such district shall be allocated Six Thousand Dollars ($6,000.00) per pro gram. Additional programs shall be interpreted as the addition of new sections of programs currently in operation in the public schools even though they be in the same area of special education now operative in the respective schools.  "B. It is the intent of the Legislature that, of the funds allocated for New Special Education Programs, an amount approved by the State Board of Education shall be used to establish programs for the teaching of gifted and talented students. The State Board of Education is hereby authorized and directed to promulgate such rules and regulations as may be necessary for the establishment, development and operation of such programs." This provision clearly provides that local school districts, subject to the respective rules and regulations promulgated by the State Board of Education, may apply for and receive a $6,000.00 grant (per program) for: (1) the establishment of new special education programs, (2) the establishment of additional special education programs, this to be interpreted as the addition of new sections of programs currently in operation within the public schools, and (3) the establishment of programs for the teaching of gifted and talented students.  Based upon a plain reading of Senate Bill No. 536, Section 13, and the general statutory authority of local boards of education to hire necessary personnel and provide for such personnel's duties and compensation (70 O.S. 5-117 [70-5-117] (1976)), it can be concluded that your first question be answered in the affirmative. Subject to the rules and regulations promulgated by the State Board of Education for the establishment, development and operation of new or additional special education programs, a local school district may apply for and receive a $6,000.00 special education grant for the purpose of hiring a psychometrist.  Relative to the second part of your question, i.e. whether a Regional Education Service Center may contract with the local schools to provide for the services of a psychometrist and pay the additional money needed to pay the psychometrist salary, attention must be drawn to the applicable provisions of 70 O.S. 1210.271 [70-1210.271], et seq. (1976), "Prescriptive Teaching Act of 1974".  The Prescriptive Teaching Act of 1974, as last amended by Senate Bill No. 704, supra, provides for the establishment of No. 76-392 Opinions of the Attorney General Regional Education Service Centers, such centers being established to assist local school districts in evaluating students and prescribing, when appropriate, individualized learning plans. The purpose of the Act is stated at 70 O.S. 1210.272 [70-1210.272] (1976) which provides in pertinent part: "The purposes of this act are: "1. to expand the services of the present evaluation and prescriptive units, add additional units, personnel, and certain selected material to ensure that a student with a particular learning difficulty or exceptional capability which shall include any gifted child will receive proper screening, diagnosis, and prescription to assist the student in overcoming said difficulty or exception or enriching said talents in order that he may reach his maximum potential; "2. to provide a screening program for all students K-6, to be completed over a two-year period; "3. to provide that in subsequent years educational screening shall be administered to each kindergarten, first and second grade student in every school district in the state; and "4. to provide educational centers, by contract or otherwise, and coordination of educational evaluative and prescriptive services to ensure that the educational evaluative and prescriptive needs of every student in the public schools throughout the state are met regardless of the size and limited resources of the district in which he is a student.  "It is not the intent of this act to supplant present or future special education appropriations or to reduce the number of present or proposed special education classes.  "It is intended by this act that the State of Oklahoma meet its responsibility to ensure that every student in the public schools throughout the state has the opportunity to achieve his highest level of learning for the benefit of his future life in society.  "It is further intended by this act that guidelines shall be promulgated to permit curriculum materials to be utilized by the student's teacher for such period of time as is necessary to assist said student during the school year.  "It is further intended that the Department make available to all Service Centers the services of a physical therapist to establish and coordinate programs . . .  "It is further intended that any school district which . . . expends money to provide the services of a physical therapist may be reimbursed not to exceed $2,500.00 per district per year . . ." (Emphasis added) In reviewing the statutory responsibilities of the service centers, as provided at 70 O.S. 1210.275 [70-1210.275] (1976), it is found that such centers are required to provide the following services: "1. Student appraisal. . .  "2. Appropriate media and equipment . . . "3. Individualized learning plans . . . "4. Assistance for organizing staff development . . . "5. Coordination of educational evaluative and prescriptive services provided by any unit of government, pursuant to the Prescriptive Teaching Act of 1974, within the Service Center Area. Such coordination shall include cooperative efforts of local districts joining with the Service Center staff to engage in any educational activities to increase the learning opportunities for teachers and any and every student in the public schools in the Service Center area." Based upon the stated purposes and responsibilities of the Regional Education Service Centers as provided in 70 O.S. 1210.272 [70-1210.272] and 70 O.S. 1210.275 [70-1210.275], supra, the subject and purpose of the transaction involved herein would appear to be within the expressed legislative intent and would therefore be authorized. Relative to the Service Centers' specific authority to enter into a contract with a local school district and make an expenditure of funds pursuant thereto for the purposes of providing for the services of a psychometrist, reference should again be made to Senate Bill No. 536, supra.  This bill also provides at 6 a scheduled line item appropriation to Prescriptive Teaching Centers in the amount of $2,300,000.00. Section 20 of Senate Bill No. 536 provides: "Prescriptive Teaching Centers "The Two Million Three Hundred Thousand Dollars ($2,300,000.00) allocated by Section 6 of this act for Prescriptive Teaching Centers shall be used to establish, operate and maintain psycho-educational evaluation and education of children recommended for placement in special education programs and prescriptive teaching programs. The State Board of Education is hereby authorized to establish salary schedules for personnel and promulgate rules and regulations required to initiate and operate the services herein described. The State Board is hereby directed to provide such services to all Oklahoma school districts. Any Prescriptive Teaching Center may contract with any school district, cooperative program between school districts, or any other governmental entity for psycho-educational evaluation and related services. The sum of Fifty Thousand Dollars ($50,000.00) shall be allocated for the continuation of experimental and pilot programs in Region Ten Education Service Center. The remaining funds shall be allocated by the State Board of Education to the twenty (20) Regional Service Centers established by the Prescriptive Teaching Act of 1974 and their satellites." Emphasis Added) From a plain reading of the above-quoted section, it can be con cluded that the Service Centers are expressly authorized to enter into contracts with the local school districts for the purposes therein stated and to make expenditures of allocated funds for such purposes. However, the approval of such a transaction would be subject to the promulgated rules and regulations of the State Board of Education.  It is, therefore, the opinion of the Attorney General, that your question be answered as follows: Under the provisions of 70 O.S. 1210.271 [70-1210.271] et seq. (1976), and, Senate Bill No. 536, Chapter 273, Oklahoma Session Laws 1976, and subject to the promulgated and applicable rules and regulations adopted by the State Board of Education concerning such transactions, a public school may apply for a special education flat grant of $6,000.00 for the purpose of hiring psychometrists. Additionally, under the same authority and subject to the same rules and regulations, a Regional Education Service Center may contract with a local school district to provide such services and pay the additional money necessary to pay the psychometrists salaries.  (R. THOMAS LAY) (ksg)